Numerex Corp.Contact: Alan Catherall 770 485-2527 Investor Relations Contact: Seth Potter 646 277-1230 Press Release For Immediate Release NUMEREX CORP. FURTHER REDUCES DEBT ATLANTA, September 14, 2009- Numerex Corp. (NASDAQ: NMRX),a leading provider of full-service, secure machine-to-machine (M2M) network services and solutions, announced today that it has reduced its outstanding debt by $2.0 million. The Company utilized cash to repay $1.0 million on the secured non-convertible term note and converted $1.0 million of outstanding debt into equity under the secured convertible term note.The Company will issue an aggregate of 222,223 shares of its Class A Common Stock in connection with this conversion that took place earlier today.The Company’s total debt level now stands at $4.0 million after this reduction. Alan Catherall, Chief Financial Officer of Numerex Corp. stated, “We are pleased by this transaction which will be accretive, further reduced our debt levels from $6.0 million to $4.0 million and was not subject to any pre-payment penalties.This was achieved by using only $1.0 million in cash since part of the debt was converted into equity.After this repayment and going forward, we expect to remain in a sound liquidity position to finance our growth.” In connection with the conversion, Numerex will also be writing-off all unamortized financing costs related to the debt reduction. This non-cash expense is approximately $130,000. About Numerex Numerex Corp. (NASDAQ: NMRX) is the machine-to-machine (M2M) provider of choice to some of the world's largest organizations delivers secure, all-around solutions through a single source. The Company's M2M products, services, and expertise enables its customers to efficiently, reliably, and securely monitor and manage assets remotely whenever and wherever needed, while simplifying and speeding up development and deployment. Numerex is the first M2M service provider in North America to carry the ISO 27001 information security certification. Numerex DNA(TM) offerings include hardware Devices, Network services, and software Applications that its customers use in designing M2M solutions. At Numerex, "Machines Trust Us(TM)". For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities in the wireless data business.
